Citation Nr: 0316316	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty in June 1967 and from 
October 1972 to August 1977.

This case arose from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rick, Arkansas which denied the veteran's claim of 
entitlement to service connection for PTSD. 

A March 2002 Board of Veterans' Appeals (the Board) decision 
which denied entitlement to service connection for PTSD was 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (the Court) in January 2003, based on the 
Court's grant of a November 2002 Joint Motion To Vacate And 
Remand And To Stay Proceedings (hereinafter the Joint 
Motion).  


REMAND

According to the November 2002 Joint Motion, as adopted by 
the Court, the March 2002 Board decision did not provide 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice as to what information and evidence 
was necessary to substantiate the veteran's claim pursuant to 
38 U.S.C. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the Joint Motion 
concluded that VA failed to notify the veteran of which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion would be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Because it appears to be 
the view of the Court that VA has not fulfilled its 
obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  

According to the September 2002 Appellant's Brief, VA failed 
to comply with the VCAA with respect to obtaining all 
relevant evidence involving the veteran's alleged stressor of 
having kicked a severed human head after an automobile 
accident before he realized what it was.  VA's alleged 
inadequacy included its failure to do such things as checking 
the Internet to see if there might be any report of the 
accident, running a notice in a local newspaper to see if 
anyone recalled the accident, and having the veteran obtain 
statements from family and friends about the accident.  See 
page 6 of Appellant's Brief.  The Appellant's Brief was 
unclear as to why this was the responsibility of VA.  The 
Board observes that these remarks were not incorporated into 
the Joint Motion and they do not therefore constitute part of 
the Court's Order. 

As discussed above, this case is being remanded to the 
Veterans Benefits Administration (VBA) for compliance with 
the VCAA.  In connection with its duty to notify the veteran, 
VBA should make it clear what steps, if any, it will take to 
attempt to verify the purported automobile accident and what 
actions are the responsibility of the veteran and his 
representative.  In that connection, as the Court has stated: 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

This case is therefore REMANDED for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification required by the 
VCAA is completed.  In particular, the 
veteran should be notified of what attempt, 
if any, will be taken by VBA to verify the 
purported automobile accident which is the 
stressor claimed by the veteran, and 
conversely what is the responsibility of the 
veteran in that connection. 

2.  Thereafter, VBA should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



